Citation Nr: 9918310	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-03171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1948 to April 1952.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating effective October 18, 1994.  By 
rating decision in June 1998, the RO increased the rating to 
30 percent, also effective October 18, 1994. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
recurrent recollections of combat experiences, poor 
concentration, outburst of anger and social withdrawal 
productive of no more than considerable social and industrial 
impairment and no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for assignment of a 50 percent schedular 
evaluation (but no higher) for PTSD effective October 18, 
1994, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996) and 
4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  After reviewing the claims file which includes 
various VA outpatient reports and the reports of several VA 
psychiatric examinations, the Board finds that the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(b).  

The veteran's PTSD disorder is evaluated as 30 percent 
disabling effective October 18, 1994.  Since this appeal is 
from the original assignment of a disability rating, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under the diagnostic criteria of Diagnostic 
Code 9411.  The Board notes that substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, including post-traumatic stress disorder, as 
defined in 38 C.F.R. §§ 4.125-4.132, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the pre November 7, 1996, version of Diagnostic Code 
9411 (the "old" criteria), a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

Under the version of Diagnostic Code 9411 effective November 
7, 1996, (the "new"  criteria), a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

After reviewing the various psychiatric reports of record, 
the Board believes that the criteria for a 50 percent rating 
under the old criteria has been met.  The claims file 
documents ongoing psychiatric treatment and diagnoses of 
post-traumatic stress disorder and bipolar disorders.  

Although not determinative in itself, the record does show 
Global Assessment of Functioning (GAF) evaluations between 50 
and 55.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  

Various VA examinations have documented poor concentration, 
recurrent recollections of wartime experiences, a restricted 
range of affect and a tendency toward outburst of anger.  
Such symptomatology further supports a finding of 
considerable impairment and, when considered together with 
the GAF scores reflecting essentially moderate symptoms, the 
Board finds that a 50 percent rating under the old criteria 
is warranted. 

However, based on the record, the Board also finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent under either the old or the 
new criteria.  While some VA examiners have described the 
psychiatric impairment as moderate to severe and as severe, 
the psychiatric symptomatology do not show that there is 
severe impairment due to PTSD, and the reported GAF scores 
show only moderate symptoms.  Further, while there has been 
some mention of depression, some suicidal ideation, and some 
episodes of impaired impulse control in VA examination 
reports, there is no evidence of obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression, spatial disorientation, 
or neglect of personal appearance and hygiene.

In sum, the Board finds that the criteria for a 50 percent 
rating, but no higher, for the veteran's PTSD have been met 
effective from the initial effective date of October 18, 
1994.  In reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
entitlement to a rating in excess of 50 percent at this time.  
The veteran may always advance a new increased rating claim 
should the severity of his PTSD increase in the future. 


ORDER

Entitlement to assignment of a 50 percent rating for PTSD is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

